Case 2:18-cv-01177 Document 66 Filed 05/31/19 Page 1 of 2 PagelD #: 522

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA

AT CHARLESTON
JOSHUA M. SETTLE,
Plaintiff,
Vv. Civil Action No. 2:18-cv-01177
NATHAN SCOTT STEPP, individually
as a member of the West Virginia State
Police,

Defendant.

ORDER

 

Pending is the Motion for New Trial Date and to Extend
Discovery Deadlines, filed by the plaintiff on May 10, 2019, to

which the defendant responded in opposition on May 24, 2019.

The court recognizing that discovery matters are
pending before the United States Magistrate Judge that may have
an impact on the schedule in this case, and recognizing that the
discovery closure date is June 3, 2019 and, in addition, noting
the absence of the defendant for military service from April 3,
2019 to August 22, 2019, it is ORDERED that the motion be, and
hereby is, granted to the following extent as set forth in the

following revised schedule:
Case 2:18-cv-01177 Document 66 Filed 05/31/19 Page 2 of 2 PagelD #: 523

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| Deadline Date
Discovery to close [09/20/2019
[Dispositive motions deadline - (10/10/2019
[Response to dispositive motion [10/24/2019

[Reply to response to dispositive motion |10/31/2019
|Settlement meeting |12/11/2019

Motion in limine deadline |12/18/2019
Responses for motions in limine [12/30/2019
|Proposed pretrial order to defendant [12/16/2019
[Integrated pretrial order [12/23/2019
[Pretrial conference [01/03/2020 10:30 AM
[Proposed jury charge |01/22/2020

Final settlement conference 01/27/2020 1:30 PM
[Trial [01/28/2020 9:30 AM

 

The Clerk is directed to transmit copies of this order

to all counsel of record and any unrepresented parties.

ENTER: May 31, 2019

Lobe Lo Fp— 9,

—

John T. Copenhaver, Jr.
Senior United States District Judge
